Case 01-01139-AMC Doc 33093 Filed 05/10/19 Page1of1

IN THE UNITED STATES BANKRUPTCY COURT
OF THE DISTRICT OF DELAWARE

 

IN RE: W.R. GRACE & CO., CASE NO. 01-01139
CONTINENTAL CASUALTY CO. V. CARR, ADV. PRO. NO. 15-50766
HUNT V. MARYLAND CASUALTY CO., ADV. PRO. NO. 18-50402

 

DESIGNATION OF A BANKRUPTCY JUDGE
FOR SERVICE IN ANOTHER DISTRICT WITHIN THE CIRCUIT
Pursuant to 28 U.S.C. § 155(a), and after satisfying myself that it is in the public
interest to do so, I do hereby designate and assign the Honorable Ashely Chan of the
United States Bankruptcy Court for the Eastern District of Pennsylvania to serve
temporarily as a bankruptcy judge in the United States Bankruptcy Court for the District
of Delaware for such a period as is necessary for the disposition of the above entitled

matters.

Bi Oor
OWN aay A Pp ,.
om * eye. Oe 4

PRO

 
    

Unite, $ cAnemTISe ys SfAppeals
Rha Catone
>

Dated: May 10, 2019
